DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 09/30/2019. Claims 1-10 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a device for filtering the data coming from accelerometers” in claim 1.
“a sensor for measuring angular position” in claim  1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 9, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a device for filtering the data coming from the accelerometers” and “a means for determining the position of the individual during sleep”,  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no association between the structure and the function performed for “ a device for filtering the data coming from the accelerometers” and “a means for determining the position of the individual during sleep”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 1, the claim recites the limitation “optionally, at least one sensor from amongst a photoplethysmographic sensor (PPG), a microphone, and a set of at least one sensor for measuring angular position synchronized with the first set of at least one accelerometer”. However the use of the word “optionally” creates indefiniteness. 
As such the claim is indefinite. 
Regarding claim 4, the claim recites the limitation “further comprising the at least one sensor from amongst: the photoplethysmographic sensor (PPG), the microphone, and the set of at least one sensor for measuring angular position, synchronized with the first set of at least one accelerometer and configured so as to be placed in another thoracic position on the individual; wherein the device for filtering the data is further configured for: coupling data from a set the set of at least one sensor for measuring angular position with data of at least one from amongst the first set of at least one accelerometer and the second set of at least one accelerometer, for extracting characteristics on position of the user or on atypical variations in respiratory angular speed; and/or averaging data coming from the photoplethysmographic sensor (PPG).”
	In the limitation only one of the at least one sensor’s are necessary to meet the claim limitation, however the claim further recites “coupling data from a set the set of at least one 
	Further the use of “and/or” creates indefiniteness.
	As such the claim is indefinite.
	Regarding claim 9, the claim recites the limitation “further comprising means of enabling/disabling the accelerometers and the optional at least one sensor”. However, because “the optional at least one sensor” is optional it is unclear as to whether “the optional at least one sensor” is necessary to the claim.
	As such the claim is indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 10, the claim recites the limitation “wherein the memory for recording the data coming from the accelerometers and from the optional sensors and the other memory for recording the reference model are the same…”. However, claim 1, the claim upon which 
NOTE: For the purpose of this examination “a memory” and “another memory” are interpreted as being the same memory. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190133499 A1 (hereinafter referred to as “Auerbach”).
Regarding claim 1, Auerbach, a system for monitoring the respiratory activity of a subject, teaches a system for determining a set of at least one cardio-respiratory descriptor of an individual during sleep (abstract, paragraph [0004]), comprising:
a measuring device (as shown in Figure 12) comprising:
a first set of at least one accelerometer, configured so as to be placed in a thoracic position on the individual (56; paragraph [0026], [0039], [0080]-[0082]; Figure 12);
a second set of at least one accelerometer, synchronized with the first set of at least one accelerometer and configured so as to be placed in an abdominal position on the individual (57; paragraph [0026], [0039], [0080]-[0082]; Figure 12); and

a memory for recording data coming from the accelerometers and from the optional sensors (paragraphs [0072]-[0078]);
a reference model recorded in another memory, the reference model comprising a correspondence between a set of characteristics distributed over time and a set of given physiological events, each given physiological event preferably being representative of a potential sleep disorder (paragraphs [0006]-[0020], [0083]; the device calculates for a subject’s respiratory rate (which can be indicitve of a potential sleep disorder));
a device for filtering the data coming from the accelerometers, the device configured for extracting low-frequency, medium-frequency and high-frequency ranges (paragraphs [0006]-[0020]; [0082]-[0083]), and
a computer (paragraphs [0072]-[0078]) configured for:
determining, within at least one of the extracted frequency ranges, a set of at least one characteristic representative of a cardio-respiratory and physiological state, together with the time at which the characteristic was extracted (paragraphs [0006]-[0020]; [0083]);
comparing the set of at least one determined characteristic with similar characteristics coming from the reference model paragraphs [0006]-[0020]; [0083]), and
deducing therefrom a set of at least one probable corresponding event which the individual experienced during a predetermined period of time (paragraphs [0006]-[0020]; [0083]). 
Regarding claim 3, Auerbach teaches further comprising:
means for determining the position of the individual during sleep, from data coming from at least one from amongst the first set of at least one accelerometer and the second set of at least one accelerometer (paragraphs [0006]-[0020]; [0080]-[0083]); and

Regarding claim 4, Auerbach teaches further comprising the at least one sensor from amongst:
the photoplethysmographic sensor (PPG) (has a heart beat/pulse oximeter sensor (a PPG sensor); paragraph [0112]),
the microphone, and
the set of at least one sensor for measuring angular position, synchronized with the first set of at least one accelerometer and configured so as to be placed in another thoracic position on the individual;
wherein the device for filtering the data is further configured for:
coupling data from a set the set of at least one sensor for measuring angular position with data of at least one from amongst the first set of at least one accelerometer and the second set of at least one accelerometer, for extracting characteristics on position of the user or on atypical variations in respiratory angular speed; and/or
averaging data coming from the photoplethysmographic sensor (PPG).
Regarding claim 5, Auerbach teaches wherein the computer is configured for determining a set of at least one cardio-respiratory descriptor of the individual from amongst:
an apnea-hypopnea index (AHI),
a first set of respiratory forces in data coming from the first set of at least one accelerometer,
a second set of respiratory forces in data coming from the second set of at least one accelerometer,
a thorax-abdomen desynchronization index, by synchronized comparison of the first set of respiratory forces and of the second set of respiratory forces,

an oxymetric profile or oxygen saturation,
a respiratory entropy per unit time,
a percentage of snoring per unit time; and
a night-time profile of the oxygen saturation (paragraphs [0006]-[0021], [0080]-[0083]).
Regarding claim 7, Auerbach teaches wherein the computer is further configured for calculating at least one from amongst:
a temporal correlation between at least two events identified over a same range of time or over several ranges of time;
a set of (event/position) pairs;
a set of (event/characteristic) pairs;
a set of (event/characteristic/position) triplets; and
a set of (event/event/characteristic/position) quadruplets (paragraphs [0006]-[0020]; [0080]-[0083]).
Regarding claim 8, Auerbach teaches wherein the computer is further configured for identifying a chain of events which, during a predetermined time window, resulted in a cardio-respiratory descriptor of abnormal value (paragraph [0080]-[0083]).
Regarding claim 10, Auerbach teaches wherein the memory for recording the data coming from the accelerometers and from the optional sensors and the other memory for recording the reference model are the same (paragraphs [0072]-[0078]), the memory and the other memory being either:
remote, or
connected via a wired data link with the first set of at least one accelerometer, with the second set of at least one accelerometer, and also with the optional at least one sensor (paragraphs [0072]-[0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach as applied to claim 1 above, and further in view of US 20050119586 A1 (hereinafter referred to as “Coyle”).
Regarding claim 2, Auerbach teaches filtering motion signals but does not explicitly teach wherein the device for filtering the data is configured for:
extracting a low-frequency range, a medium-frequency range and a high-frequency range from the data coming from the first set of at least one accelerometer, and
extracting at least one low-frequency range from data coming from the second set of at least one accelerometer.
However, Coyle, a system and method for respiratory event detection, teaches extracting a low-frequency range, a medium-frequency range and a high-frequency range from the data coming from the first set of at least one accelerometer (paragraphs [0051]-[0058]), and
extracting at least one low-frequency range from data coming from the second set of at least one accelerometer (paragraphs [0051]-[0058]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Auerbach to filter the motion signal, as taught by Coyle, because doing so eliminates unwanted noise.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach as applied to claim 1 above, and further in view of “Respiration Disorders Classification With Informative Features from m-Health Applications” (cited in IDS, hereinafter referred to as “Fekr”).
Regarding claim 6, Auerbach does not explicitly teach wherein the computer is further configured for selecting a set of characteristics, from amongst the set of at least one determined characteristic, by an algorithm of Sequential Feature Selection (SFS) or Fast Correlation-Based Filter (FCBF) type, prior to comparing the set of at least one determined characteristic with the similar characteristics. 
However, Fekr, a system for classifying respiration disorders, teaches selecting a set of characteristics, from amongst the set of at least one determined characteristic, by an algorithm of Sequential Feature Selection (SFS) or Fast Correlation-Based Filter (FCBF) type, prior to comparing the set of at least one determined characteristic with the similar characteristics (uses correlation based feature selection; pages 739). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Auerbach, to use sequential forward feature selection, as taught by Fekr, because doing so provides an effective means for filtering and classifying sensor data.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach as applied to claim 1 above, and further in view of US 20070112286 A1 (hereinafter referred to as “Prichard”).
Regarding claim 9, Auerbach does not explicitly teach further comprising means of enabling/disabling the accelerometers and the optional at least one sensor.
However, Prichard, an accelerometer, teaches comprising means of enabling/disabling the accelerometers and the optional at least one sensor (paragraph [0024]-[0025]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    98
    460
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791